Citation Nr: 1032750	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-31 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for chronic fungal 
dermatitis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. D.L.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from December 1959 to May 
1963.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge at the 
St. Paul, Minnesota, RO in May 2010.  A transcript of the hearing 
is associated with the claims file.

The Board notes that at his May 2010 Board hearing, the Veteran 
provided testimony regarding entitlement to compensation under 
38 U.S.C. § 1151 for residuals of cardiovascular stent placement 
and residuals of carotid artery surgery.  At the hearing, it was 
explained to him that the issue may not have been perfected for 
appeal but that testimony could be taken in case the Board did 
have jurisdiction. 

A review of the record shows that the Veteran received 
notification of a rating decision denying entitlement to this 
claim in October 2008.  The Veteran filed a timely Notice of 
Disagreement with that decision and received a Statement of the 
Case (SOC) in May 2009.  There is no record that the Veteran 
filed a timely Substantive Appeal with regard to this issue.  
Therefore, this issue is not properly on appeal before the Board 
and will not be considered in the instant decision.  The Veteran 
is free to request that the RO reopen the claim, and would be 
required to submit new and material evidence pursuant to 
38 C.F.R. § 3.156 in order to do so.




REMAND

The Board has determined that additional development is required 
before the Veteran's claims may be decided.

With regard to the Veteran's bilateral hearing loss disability 
and tinnitus, he has reported that he was exposed to hazardous 
noise while on active duty.  Specifically, he indicated that he 
was exposed to jet engine noise on the flight line without 
hearing protection of any kind. The Veteran has reported that he 
has experienced hearing loss and tinnitus since that time.  

A review of the Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) while in service was supply clerk.  
He reported that he was exposed to jet engine noise on a frequent 
basis when delivering supplies to the flight line.

Also of record is a January 2007 lay statement from the Veteran's 
brother-in-law, Mr. C.E.  In this statement, Mr. C.E. reported 
that he had known the Veteran since 1963 and had noticed him to 
have had hearing problems as long as he had known him.  

The Veteran is competent to state when he first noticed 
difficulty hearing and ringing in his ears and to state that the 
symptoms have continued since service.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  Moreover, the Board has found the Veteran to be 
credible.  In addition, lay testimony is competent to establish 
the presence of observable symptoms and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. 398, 
405.

However, there is also evidence of record which indicates that 
the Veteran has been exposed to hazardous noise since his 
separation from active service.  He reported working as a copy 
machine repairman and has a history of recreational hunting.  

In July 2008, the Veteran was seen at the VA Medical Center 
audiology clinic.  At that time the Veteran was noted to have 
bilateral hearing loss for VA purposes, as well as tinnitus.  The 
examiner also opined that it was at least as likely as not that 
the Veteran's tinnitus was caused by or a result of active duty 
noise exposure.  The examiner also opined that given the absence 
of a discharge audiogram, the Veteran's current hearing 
impairment was at least as likely as not caused by or the result 
of military noise exposure.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard. Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).
In this regard, the Board notes that the VA examiner did not 
review the Veteran's claims file, including the Veteran's service 
treatment records (STRs) which show that the Veteran did in fact 
have an audiogram at the time of his separation from active 
service.  Additionally, there is no indication from the 
examination report that the examiner knew of the Veteran's post-
service noise exposure when forming the opinion.  

For the above reasons, the opinion of record is not deemed 
adequate to enable a grant at this time.  However, as noted 
above, the Veteran has reported that he has experienced noise 
exposure and hearing loss symptoms since service.  In light of 
the Veteran's claims, the corroborating lay evidence, and the 
current medical evidence showing that the Veteran does in fact 
have bilateral hearing loss disability and tinnitus, the Board 
finds that the Veteran should be afforded a VA examination to 
accurately determine the nature and etiology of any currently 
bilateral hearing loss disability and tinnitus.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With regard to the PTSD claim, the Veteran has reported that he 
has experienced symptoms of PTSD since reading a book written by 
a United States General regarding the Cuban Missile Crisis.  The 
Veteran reported that while in the Air Force, he was stationed in 
Okinawa during the Cuban Missile Crisis.  He reported that the 
base was put on alert and he was fearful that he would not 
survive another 24 hours.  The Veteran stated that reading the 
book brought back bad memories and caused him to experience PTSD.  

At his May 2010 Board hearing, the Veteran also reported a PTSD 
stressor of some of his best friends returning from Vietnam in 
"body bags."  The Veteran reported that Kadena Air Base, in 
Okinawa, was a major return point for soldiers' remains returning 
home from Vietnam.  The Board notes that there has been no 
attempt to verify this reported PTSD stressor.

In July 2008, the Veteran was afforded a VA psychiatric 
examination.  At that time, he was diagnosed with depressive 
disorder, not otherwise specified (NOS).  The VA examiner found 
it questionable that the Veteran's claimed PTSD stressor 
involving the Cuban Missile Crisis was sufficient to meet the 
diagnostic criteria.  However, the examiner failed to make a 
definitive conclusion regarding the sufficiency of the stressor.  
Additionally, there was no opinion provided as to whether the 
Veteran's diagnosed depressive disorder was etiologically related 
to the Veteran's active service.

The Board further notes that in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the United States Court of Appeals for Veterans Claims 
found that an appellant's claim for service connection for PTSD 
should have been construed more broadly by VA as a claim for 
service connection for any mental disability.  The Court noted 
that the claimant was not competent to diagnose a particular 
psychiatric disability, such as PTSD, but that he was competent 
to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The Court also noted that the 
evidence submitted in support of the claim showed that the 
appellant had been diagnosed with psychiatric disabilities other 
than PTSD and that these disabilities arose "from the same 
symptoms for which he was seeking benefits."  Id. at 9.  The 
Court held that, in construing a claim, the Board must consider 
any disability "that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of the claim."  
Id. at 5.  

In light of the Court's decision and evidence of record showing 
that the Veteran has been diagnosed with depressive disorder NOS, 
the Board will construe the Veteran's claim as one for 
entitlement to service connection for a psychiatric disability, 
to include PTSD.
  
The Board finds that an attempt should be made to verify the 
Veteran's claimed stressor of seeing soldiers' remains returning 
from Vietnam at Kadena Air Force Base.  Then, the Veteran should 
be afforded a VA examination to determine whether he has a 
psychiatric disability, to include PTSD, that is etiologically 
related to his active service, to include as a result of the fear 
he felt during the Cuban Missile Crisis, or as a result of seeing 
soldiers' remains return from Vietnam, if that stressor can be 
verified.

With regard to the Veteran's chronic fungal dermatitis, he has 
claimed that he has experienced a rash on his hands and feet 
since he was in the Air Force.  The Board notes that a review of 
the Veteran's STRs is negative for any treatment for or diagnosis 
of a skin disorder while on active service.  Additionally, the 
Veteran's separation examination report from April 1963 notes 
that the Veteran's skin was clinically normal upon separation.  

Also of record are private treatment reports.  These records show 
that the Veteran has sought periodic treatment for a fugal rash 
on his hands and feet since at least July 1983, and that the 
disorder was characterized as "chronic" at that time.  
Additionally, in his January 2007 statement, the Veteran's 
brother-in-law reported that he had known the Veteran since 1963 
and that the Veteran had always had problems "with the fungus" 
and had tried all different kinds of treatment to no avail.  

Again, the Veteran is competent to report when he first began to 
experience a rash and that it has continued since active service.  
Moreover, the Board has found the Veteran to be credible.  
Additionally, lay persons, such as the Veteran's brother-in-law, 
are credible to report observable symptomatology, such as rashes.  

Also of record are VA Medical Center treatment notes which show 
that the Veteran receives periodic treatment at the VA Medical 
Center dermatology clinic for fungal dermatitis. 

In light of the Veteran's statements that he has experienced 
symptoms of a fungal rash since his active service, the 
corroborating lay statement, the post-service medical records 
which show that the Veteran has been treated for and diagnosed 
with fungal dermatitis since at least 1983, the Board finds that 
the Veteran should be afforded a VA examination to determine the 
nature and etiology of any currently skin disorder, to include 
fungal dermatitis.  See McLendon, 20 Vet. App. 79.

Finally, the Board notes that the Veteran has received treatment 
for several disabilities at the VA Medical Center.  Current 
treatment records should be obtained before a decision is 
rendered in this case.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran that is not 
already of record, to include medical 
records from the VA Medical Center.  If it 
is unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence.

2.	The RO or the AMC should take the 
appropriate steps to develop and attempt 
verification of the Veteran's claimed PTSD 
stressor of seeing soldiers' remains 
return from Vietnam through Kadena Air 
Station in Okinawa.  All development 
actions and attempts of verification 
should be documented in the claims files.  
If the stressor cannot be verified, a 
formal finding should be issued and added 
to the record.

3.	Then, the Veteran should be afforded a VA 
examination by an audiologist or a 
physician with the appropriate expertise 
to determine the extent and etiology of 
any currently present hearing impairment 
and/or tinnitus.  The claims files must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based upon the examination results and the 
review of the claims files, the examiner 
should provide an opinion with respect to 
the hearing impairment in each ear and 
tinnitus as to whether there is a 50 
percent or better probability that the 
disorders are etiologically related to 
noise exposure in service.  

The opinion should be provided even if the 
current examination does not establish the 
presence of hearing loss disability for VA 
compensation purpose. 

The supporting rationale for all opinions 
expressed must be provided.

4.	The Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist in order to determine the 
nature and etiology of any currently 
present acquired psychiatric disorders, to 
include PTSD.  The claims files must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based on the examination results and a 
review of the claims files, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran has PTSD due 
to one or more verified stressors.  If the 
Veteran is found to have any other 
acquired psychiatric disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that it is etiologically 
related to the Veteran's active service.

The supporting rationale for all opinions 
expressed must be provided.

5.	Then, the Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present skin disorder, to include fungal 
dermatitis.  The claims files must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based on the examination results and the 
review of the claims files, the examiner 
should provide an opinion with respect to 
each currently present skin disorder as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's 
active service.

The supporting rationale for all opinions 
expressed must be provided.

6.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

7.	Upon completion of the above, the RO or 
the AMC should readjudicate the Veteran's 
claims on appeal based on a de novo review 
of the record.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


